Citation Nr: 1221101	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-19 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a neck disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and observers


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to February 1977.  The Veteran also had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held at the RO in April 2009, conducted by a Decision Review Officer.  A hearing was also held in July 2010 at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the claims file.

In November 2010, the Board remanded the case for further development which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A current neck disorder, to include degenerative cervical spine changes, is not the result of a disease or injury to the neck in service including the claimed injury involving a laceration wound sustained during basic training in 1974.

2.  Arthritis of the cervical spine did not manifest itself within one year of separation from active duty in February 1977.


CONCLUSION OF LAW

A neck disorder was not incurred in active service, and arthritis of the cervical spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, the RO sent the Veteran a letter in June 2006, prior to the initial adjudication of his claims in October 2006, which met the notice requirements for a claim for service connection.  Specifically, VA informed him in the letter about the information and evidence necessary to substantiate the claim for service connection including the need for evidence showing the existence of a disability and a connection between his service and that disability on page five of the letter under the caption "What the Evidence Must Show."  On pages five and six of the letter, VA informed him "How VA Determines the Disability Rating" and gave him examples of evidence often used in assigning a disability rating.  On page six of the letter, VA informed him "How VA Determines the Effective Date" and provided examples of the evidence it looks to establish an effective date.

With regard to the information and evidence that VA would seek to provide and the information and evidence he was expected to provide, VA notified the Veteran in the June 2006 letter of what evidence he should provide on pages one and two of the letter under the heading "What Do We Still Need from You?"  He was also informed of the evidence that VA would seek to provide on page four of the letter.  Accordingly, all notice requirements with regard to a claim for service connection have been met in this case.

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and post-service private and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  While the Veteran and his sister claim that he was treated for his neck at the VA Medical Center (VAMC) in Huntington, West Virginia, in 1974 while he was on leave following his period of basic training (service treatment records show he was on leave from August 12-22, 1974), attempts by VA to obtain these records proved unsuccessful.  In letters dated in August and September 2009, the RO informed the Veteran of the unsuccessful attempts to secure these records.  The Veteran has not informed VA of any other VA medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

Additionally, pursuant to the Board's November 2010 remand, a VA examination was provided and a medical opinion was obtained with regard to whether a current neck disability is the result of an injury to the neck in service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report in this case is adequate and that the examiner provided an adequate rationale for the opinion expressed, as it is predicated on a thorough reading of the Veteran's claims file and consideration of the Veteran's statements.  Thus, the Board finds that the November 2010 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the Introduction, the Veteran served on active duty from May 1974 to February 1977 and by means of this service he is a "Veteran" under the law.  As to his service in the Army National Guard, he is not entitled to service connection unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

On his May 2006 application for VA compensation benefits (VA Form 21-526), the Veteran indicated that a neck condition began in 1974 and had been treated from 1974 to the present.  Specifically, he contends that running with a heavy rucksack in service resulted in a current neck or cervical spine disability.  In this regard, at the hearing before the Board, he testified that he injured his neck in service carrying rucksacks in basic training.  See Board Hearing Transcript at 11.  In July 2011 and May 2012, he also submitted written statements describing the circumstances of basic training during which time he was required to run and jump with rucksacks weigher over 50 pounds.

As to a current disability of the neck, the medical evidence of record shows that the Veteran has been seen for complaints of neck pain since July 2006.  A July 2006 VA treatment record shows that the Veteran's reported pain and muscle spasm of the neck.  He reported the pain as a "new" problem and the duration of the pain was three months.  On examination, the examiner noted tenderness with decreased range of motion of the cervical spine.  The assessment was musculoskeletal neck pain.  An October 2006 private x-ray of the cervical spine reflected an impression of mild degenerative changes in the neck predominantly in the facet joints on the right.  Subsequently, diagnoses including cervical spine degenerative joint disease and degenerative disc disease have been rendered for which the Veteran has undergone cervical discectomy and anterior spinal fusion in March 2007.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran was afforded a VA examination in connection with his claim for service connection for a neck disorder in December 2010.  The report shows that the examiner had an opportunity to review the Veteran's claims file.  The Veteran reported that he injured his neck while in boot camp at Parris Island and when he came home on leave after finishing the basic training he had a large laceration to the posterior aspect of his neck.  The Veteran believed that this in-service neck injury was the reason he had a herniated disc in his neck that had to be operated on; however, he did not remember any major injuries to his head or neck that might have caused problems.  Following examination of the Veteran, the examiner rendered a diagnosis of traumatic arthritis of the cervical spine, status post fusion of C3-4 and C4-5 with gross limitation of motion and cervical radiculopathy to both upper extremities.  The examiner opined that "it is unlikely that carrying a rucksack as the other troops would have been carrying it and developing an abrasion or laceration to his neck would have resulted in a herniated disc 20 plus years later."  The examiner noted that he asked the Veteran for details of any possible injuries, but the Veteran was unable to think of anything else other than the documentation that his sister gave him, and there was no documentation that was from the VAMC Huntington at that time frame in 1974 when he was seen at that facility.

Hence, the only evidence linking the Veteran's cervical spine disorder to his service is his own lay contention.  With regard to the claimed neck injury in service, the service treatment records, as well as the Veteran's Army National Guard records, reflect no complaints or findings relevant to a neck injury or disease.  However, the Veteran and his sister have submitted statements that while he was on leave in August 1974 following basic training his sister noted a large open wound on the back of his neck and took him to the Huntington VAMC for treatment.  At his hearings before the DRO and the Board, the Veteran indicated that the wound or "cut" on his neck was from carrying a rucksack and that he believed having to carry a heavy rucksack resulted in his current neck disorder.

As noted above, the RO attempted to obtain records from the VAMC from August 1974 but attempts by VA to obtain these records proved unsuccessful.  The service treatment records do include a report from a private hospital in Huntington dated in August 1974 when the Veteran was on leave.  This report shows that the Veteran's leave had started on April 12, 1974, and that he was due back to Camp Lejeune on August 22, 1974.  The report shows the name of the Veteran's sister as his nearest relative.  However, this report shows that the Veteran was seen for complaints of abdominal pains, and the diagnosis was possible appendicitis.  There are no complaints or findings relevant to the Veteran's neck on this report.

Nevertheless, the Board finds the Veteran's testimony and his sister's statement that he sustained an open wound in the neck in service to be credible even though it is not consistent with other evidence of record.  The Board notes the Veteran's testimony and his sister's statements constitute competent evidence regarding the wound observed on his neck from the rucksack, and it is credible or believable that friction or rubbing of a rucksack or backpack on the neck while carrying a heavy pack could cause such a blister or wound to the back of the neck.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, whether the open wound in the neck sustained in service many years ago was as likely to have caused or resulted in degenerative disc disease today as some other cause or etiology for the degenerative disc disease is a medical matter requiring medical evidence for its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology of neck problems since service, his statements in this regard are not credible or persuasive because he provided an inconsistent history in July 2006 when he reported having had neck pain for three months.  Further, in a November 2008 private treatment report, the Veteran stated that his neck pain began spontaneously four years previously, and he denied specific injury.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).

Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.  The medical evidence in this case relevant to the etiology of the current arthritis of the cervical spine-specifically, the December 2010 VA examiner's opinion-reflects that it is unlikely that the carrying a rucksack and developing an abrasion or laceration to the neck would have resulted in a herniated disc over 20 years later.  There is no contrary evidence of record.  Thus, the Board concludes that the preponderance of the evidence is against the claim for service connection for a neck disorder, to include degenerative cervical spine changes.  

Finally, the Board notes that there is no evidence in this case, nor does the Veteran contend, that arthritis of the cervical spine manifested itself to a degree of 10 percent or more within a year after the Veteran's separation from active duty in February 1977.  Accordingly, service connection for arthritis of the cervical spine may not be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the Board concludes that service connection for a neck disorder, to include degenerative cervical spine changes is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Service connection for a neck disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


